            Case
             Case2:12-cr-00062-RSL
                  2:12-cr-00062-RSL Document
                                     Document1527-1 Filed07/26/21
                                              1532 Filed  07/15/21 Page
                                                                    Page11ofof11




 1                                                             The Honorable Robert S. Lasnik
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                      )   No. CR12-062RSL
 7                                                  )
                     Plaintiff,                     )   ORDER GRANTING MOTION TO
 8                                                  )   MODIFY TERMS OF
                v.                                  )   SUPERVISION
 9                                                  )
     PASCUAL VALENZUELA,                            )
10                                                  )
                     Defendant.                     )
11                                                  )
12          This matter comes before the Court on Defendant’s Motion to Modify Terms of

13   Supervision. Having thoroughly considered the Defendant’s briefing and the relevant

14   record, the Court grants the Motion. The Court hereby orders that the conditions of

15   release be modified to allow Mr. Valenzuela to be placed on curfew as directed by the

16   location monitoring specialist.

17          All other conditions remain in place.

18          DONE this 26th day of July, 2021.
                                          21.

19
                                                ____________________________________
                                               _________________________________
20                                              JUDGE ROBERT S. LASNIK
21                                              UNITED STATES DISTRICT COURT
     Presented by:
22
23
     s/ Andrew Kennedy
24   Assistant Federal Public Defender
25   Attorney for Pascual Valenzuela

26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                        1601 Fifth Avenue, Suite 700
       TO MODIFY TERMS OF SUPERVISION                                         Seattle, WA 98101
       (Pascual Valenzuela; CR12-062RSL) - 1                                      (206) 553-1100
